Offense, wife desertion; penalty, two years in the penitentiary.
The prosecuting witness, Mrs. Nola Fulton, testified in substance, that she married appellant on the 17th day of June, 1928, and that he deserted her on the 5th day of September of the same year, since which time he had not contributed to her support and that she had since that time been in destitute circumstances. She further testified to ownership of property consisting of money amounting to about $4800.00 at the time of her marriage. This was shown to have come into possession of appellant. After obtaining her money, he apparently deserted her. Her testimony was corroborated and is deemed amply sufficient to show the guilt of appellant. *Page 75 
The indictment was presented on November 8, 1929, and alleged that the offense was committed on or about the 5th day of September, 1928, and anterior to the presentment of the indictment.
Among other grounds, the appellant insists that the Court was without jurisdiction because on the date of the alleged offense, to-wit, September 5, 1928, the offense was only a misdemeanor. The State did not allege an exact date and is not bound by the date alleged. The time when the offense was committed must be proven, but the exact date alleged in the indictment need not be proven. All that is necessary is that the time of the commission of the offense be proven and that it be a date anterior to the presentment of the indictment and not so remote as to show that the prosecution for the offense is barred by limitation. Cudd v. State, 28 Tex.Crim. App. 124; Arcia v. State, 28 Tex.Crim. App. 198; Temple v. State, 15 Tex.Crim. App. 304; Collins v. State, 5 Tex.Crim. App. 37. See particularly Ex parte Mitchum, 91 Tex.Crim. Rep..
Objection was made to the admissibility of certain checks of appellant which tended to show that he came into possession of money belonging to prosecuting witness at a date prior to June 15, 1929. It is insisted that all of such testimony was immaterial, particularly so because its date was prior to the time the offense charged became a felony. The Court specifically instructed the jury that appellant could not be convicted for any offense committed by him prior to June 15, 1929. The testimony, we think, was admissible, though the felony statute had not gone into effect, since two of the issues were whether or not prosecuting witness was in destitute or necessitous circumstances and whether or not the desertion, if any, was wilful. This and other testimony of like character objected to tended to prove both of these issues and was sufficiently connected with the date of the offense proven which was subsequent to June 15, 1929, as to make admissible. Noodleman v. State, 74 Tex.Crim. Rep.; Curd v. State,86 Tex. Crim. 552; Reid v. State, 88 Tex.Crim. Rep..
Objection was also made to proof of the contents of a will which purported to devise property to another made after appellant's arrest. This was likewise admissible as against the objections urged since it tended to show that appellant had property with which he might have supported prosecuting witness. The contents of the will and letter were written by accused and forwarded to his wife. Both of these documents were read by the jailer, who testified to same. They were sent to a foreign jurisdiction. Since under the circumstances *Page 76 
a notice to produce would have been useless, the State might prove the contents of the will and the letter without such notice. Underhill's Crim. Evid. (3d Ed.), Paragraph 95; Williams v. State, 4 Ala. App. 92; Bennett v. Commonwealth,186 S.W. 933.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.
                    ON MOTION FOR REHEARING.